Lazansky, P. J. (dissenting).
Respondent expressed willingness to testify, but refused to waive immunity. He had been engaged in the trial of negligence cases. When he was requested to appear before the Special Term, he consulted with counsel. Counsel was a lawyer of large and varied experience, highly regarded by bench and bar for ability and integrity. Respondent told counsel that the talk in Staten Island was that the investigation concerned criminal activities of lawyers, jury fixing, ambulance chasing, and other illegal and unlawful practices; that there was “ poison ” in Staten Island. His counsel advised him, that he should offer to testify and tell everything that he knew, openly and above board. Counsel stated to him that, in all his experience as an attorney of forty years’ standing, he never permitted any client or advised a client to sign a waiver of immunity, particularly a waiver of immunity such as that which was offered for signature in this case. Counsel advised respondent that he would absolutely be within bis rights to refuse to sign such a waiver. ' Respondent says that he believed in and respected the advice of his counsel, While he had no fear of *579anything that he had done, he had. in mind that he had been practicing law for fifteen years and, possibly, had created enemies. He did not know what might happen; people might come before the investigation and say things against him of which he was absolutely innocent and yet he would be confronted with them. He had heard that Mr. Cosgrove, who was an associate in the investigation, had said adverse things about him.
Respondent acted in good faith in refusing to waive immunity. (See Matter of Ellis, 258 App. Div. 558.) To compel him to waive immunity would mean the loss of his constitutional privilege. As in Matter of Ellis (supra), the charge is considered from the standpoint that he refused to waive immunity on the ground it would incriminate him. For the reasons stated in Matter of Ellis, respondent, having invoked his constitutional privilege in good faith, is not amenable to discipline by this court.
The motion to confirm the report of the official referee should be denied and the charges dismissed.
Taylor, J., concurs with Lazansky, P. J.
Respondent suspended from the practice of the law for a period of six months.